 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 EILEEN GOLDMAN,                                         Case No.: 2:20-cv-00613-APG-EJY

 4            Plaintiff                                  Order Deeming Order to Show Cause
                                                                     Satisfied
 5 v.

 6 NATIONWIDE MUTUAL INSURANCE
   COMPANY, a foreign corporation;
 7 SCOTTSDALE INDEMNITY COMPANY, a
   foreign corporation,
 8
          Defendants
 9

10

11         Based upon plaintiff Eileen Goldman’s response (ECF No. 7) to my Order to Show

12 Cause, I deem my order satisfied. I will not dismiss this case for lack of subject matter

13 jurisdiction at this time. Goldman remains required to prove jurisdiction before judgment is

14 entered.

15         Goldman may file her proposed Amended Complaint.

16         DATED this 2nd day of April, 2020.

17

18
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23
